internal_revenue_service number release date index number ---------------------- ---------------------------------------------------- ---------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number ------------------- refer reply to cc fip plr-111919-19 date date legend fund ----------------------------------------------------- ------------------------------------------------------- ---------------------------------------------------- ------------- ------- parent state year dear ------------ this responds to a letter dated date submitted on behalf of fund fund requests consent to revoke for year and subsequent years an election made by fund under sec_4982 of the internal_revenue_code code facts fund a series_fund of parent is incorporated under the laws of state fund is registered with the securities_and_exchange_commission as a diversified open-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended fund has made an election under sec_851 of the code to be a regulated_investment_company ric fund’s overall_method_of_accounting is an accrual_method and its taxable_year is the calendar_year fund has previously elected under sec_4982 to compute its capital_gain_net_income and net foreign_currency gains and losses for purposes of section plr-111919-19 b b and e e and e using its taxable_year in lieu of the one- year period ending october of the calendar_year at the time fund originally made the election under sec_4982 fund assumed that the election would relieve the administrative burden associated with separate calculations for excise_tax and income_tax purposes of fund’s ordinary_income capital_gain_net_income mark-to-market gains and losses and specified gains and losses however fund’s experience has been that the election has created additional administrative complexities primarily due to time constraints in declaring dividends at least equal to the required_distribution under sec_4982 accordingly fund seeks consent to revoke its election under sec_4982 fund makes the following representations fund’s desire to revoke its election is due to administrative and non-tax-related financial burdens caused by the election fund is not seeking to revoke its election in order to preserve or secure a tax_benefit fund will neither benefit through hindsight nor prejudice the interests of the government if permitted to revoke its election and fund will not make a subsequent election under sec_4982 for at least five calendar years following year law and analysis sec_4982 imposes an excise_tax on every ric subject_to certain exceptions for each calendar_year equal to percent of the excess if any of the required_distribution over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year the sum of a percent of the ric’s ordinary_income for such calendar_year as defined in sec_4982 plus b percent of its capital_gain_net_income for the one-year period ending on october of such calendar_year sec_4982 provides that if the taxable_year of a ric ends with the month of november or december the ric may elect to have its taxable_year taken into account in lieu of the one-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that such election once made may be revoked only with the consent of the secretary plr-111919-19 sec_4982 provides that any specified_gain or specified_loss that would be properly taken into account for the portion of the calendar_year after october shall be treated as arising on january of the following calendar_year sec_4982 defines specified_gain and specified_loss as ordinary gain_or_loss from the sale exchange or other_disposition of property including the termination of a position with respect to such property the terms include any foreign_currency_gain_or_loss attributable to a sec_988 transaction and any amount includible in gross_income under sec_1296 or allowable as a deduction under sec_1296 sec_4982 provides that if a ric makes an election under sec_4982 sec_4982 applies by substituting the last day of the ric’s taxable_year for october sec_4982 provides that for the purposes of determining a ric’s ordinary_income each specified mark-to-market provision shall be applied as if such ric’s taxable_year ended on october sec_4982 also provides that in the case of a ric making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october sec_4982 defines specified_mark_to_market_provision as sec_1256 and sec_1296 and any other provision of the code or regulations thereunder that treats property as disposed of on the last day of the taxable_year or that determines income by reference to the value of an item on the last day of the taxable_year if a calendar_year ric revokes an election under sec_4982 the months of november and december of the last calendar_year to which the election applies are part of both a that calendar_year and b the one-year period ending on october of the first calendar_year to which the election does not apply if capital_gains_and_losses arising in those two months were included for two calendar years however sec_4982 would not function as intended conclusion based on the information submitted and the representations made pursuant to sec_4982 the secretary consents to the revocation for year and subsequent years of the election made by fund under sec_4982 in addition for purposes of sec_4982 and sec_4982 e and e fund’s capital_gain_net_income mark-to-market gains and losses and specified gains and specified losses for year will be determined for the period beginning on january year and ending on october year as a condition to the secretary’s consent to the revocation pursuant to sec_4982 fund may not make a subsequent election under sec_4982 for a period of calendar years following year plr-111919-19 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether fund qualifies as a ric this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any federal income or excise_tax returns filed by fund for the year to which this ruling applies sincerely _______________________________ matthew p howard senior counsel branch office of associate chief_counsel financial institutions products
